Citation Nr: 1643759	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-09 335 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial disability evaluation in excess of 50 percent for generalized anxiety disorder and to an evaluation in excess of 70 percent after July 11, 2011, to include entitlement to a total disability evaluation due to individual unemployability (TDIU).  

3.  Entitlement to an initial compensable disability evaluation for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from April 2005 to September 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during an August 2013 Travel Board hearing before the undersigned Acting Veterans Law Judge; the hearing transcript has been associated with the file and has been reviewed.  

In January 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran VA medical examinations.  The action specified in the January 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

On remand, the RO granted entitlement to service connection for chronic diarrhea with GERD and allergic rhinitis.  The Veteran has not appealed the initial disability ratings or effective dates assigned and the Board no longer has jurisdiction over these issues.  

The issues of entitlement to service connection for hepatitis C and entitlement to a higher disability evaluation for generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the Veteran's hypothyroidism has been asymptomatic and has not required continuous medication.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable evaluation for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.119, Diagnostic Code 7903 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was granted entitlement to service connection for hypothyroidism in a March 2009 rating decision, effective September 2008, and an initial non-compensable (0 percent) evaluation was assigned under Diagnostic Code 7903.

Under Diagnostic Code 7903 for evaluating hypothyroidism, a 10 percent rating is warranted for hypothyroidism involving fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for hypothyroidism involving fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for hypothyroidism involving muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for hypothyroidism involving cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119 (2015).

The Board has reviewed the Veteran's outpatient treatment records and can find no evidence that the Veteran was continuously prescribed medication to treat hypothyroidism during any period on appeal.  A March 2014 VA examination determined that the Veteran's hypothyroidism is asymptomatic.  The Veteran has not presented evidence to the contrary.  As there is no evidence that the Veteran's hypothyroidism causes any symptoms, including fatigability, or that it requires continuous treatment with medication, a compensable disability evaluation is not warranted for any period on appeal.  

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015). Here, however, the Veteran did not request an extraschedular evaluation nor is a request reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

For all the above reasons, entitlement to an initial compensable evaluation for the Veteran's hypothyroidism is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to an initial compensable disability evaluation for hypothyroidism is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for hepatitis C.  The Veteran was first diagnosed with and treated for hepatitis C in service; however, in a March 2014 VA medical opinion, a VA examiner opined that the Veteran's hepatitis C is less likely than not related to his active military service since it was caused by his illegal drug use in service.

To the extent the Veteran is claiming service connection for any disability flowing from a substance abuse disorder, the United States Congress has made it clear that willful misconduct such as drug or alcohol abuse is a bar to establishing service connection.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.1 (m), (n), 3.301(c)(3), (d); see also Allen v Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  In February 1998, VA General Counsel concluded that, with respect to claims filed after October 31, 1990, 38 U.S.C.A. § 105 (a), as amended by section 8052 of OBRA, and as implemented by 38 C.F.R. § 3.1 (m), precluded service connection of a disability resulting from alcohol or drug abuse on the basis of the disability's incurrence or aggravation in service.  See VAOPGCPREC 2-98.  However, the Board notes that there is an exception to this rule.  Where drugs are used for therapeutic purposes or where the use of drugs or addiction thereto, results from a service-connected disability, it will not be considered misconduct.  See 38 C.F.R. § 3.301 (c)(3).

In this case, the record reflects that the Veteran has a long history of frequent polysubstance abuse dating back to his adolescence, well before his active service, and since his hepatitis C was diagnosed in October 2005, shortly after enlistment, the logical conclusion would be that the Veteran's pre-service substance abuse was more likely than not the cause of his infection.  However, the March 2014 VA examiner attributed the Veteran's hepatitis C to illegal drug use "in service" and the VA examiner who conducted a March 2014 Mental Disorders examination suggested that the Veteran abused drugs and alcohol post-service as a means of self-medicating symptoms of anxiety and depression, although he never makes any formal finding regarding whether the Veteran's active service, to include his service connected acquired psychiatric disability, permanently aggravated his pre-existing drug abuse.  

Thus, the Board is left uncertain as to whether the Veteran's current hepatitis C is the result of his pre-service or in-service drug use and if the Veteran's hepatitis C is the result of in-service drug use, whether such use was secondary to the Veteran's service connected generalized anxiety disorder.  Therefore, on remand, VA medical opinions should be obtained to clarify these issues.

Since the question of whether the Veteran's substance abuse is secondary to his service connected acquired psychiatric disability is also potentially relevant to the issue to entitlement to a higher disability evaluation for his service connected generalized anxiety disorder, that issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Furthermore, the Board notes that in his substantive appeal, the Veteran claimed that his service connected generalized anxiety disorder interfered with his ability to work.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, on remand, the RO should address whether the Veteran has been entitled to TDIU for any time during the appeal period.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his hepatitis C.

The VA examiner is asked to opine as to the most likely etiology of the Veteran's hepatitis C.

If the examiner concludes that the Veteran's hepatitis C is at least as likely as not (fifty percent or greater) the result of the Veteran's substance abuse, he or she is asked to clarify, if possible, whether the Veteran's pre-service or in-service substance abuse is more likely than not the cause of his hepatitis C.

If the examiner concludes that the Veteran's hepatitis C is more likely than not caused by a risk factor other than substance abuse, than he or she is asked to identify the probable cause and opine whether it is at least as likely as not related to the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination by a psychologist or psychiatrist.

The VA examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's substance abuse disorder was permanently aggravated by his active military service, to include his service connected generalized anxiety disorder.

The examiner is also asked to opine whether it is at least as likely as not that the Veteran's service connected generalized anxiety disorder (and any secondary substance abuse disorder) prevents him from finding or maintaining substantially gainful employment.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


